Citation Nr: 1646935	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-33 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a rectal disability.

2.  Entitlement to service connection for a bilateral foot disability.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from January 1988 to June 1996, from October 2000 to July 2001, from January 2003 to January 2005, and from April 2007 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

As a preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the American Legion (as reflected in a November 2012 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In January 2015 and again in August 2016, the Veteran revoked his power of attorney (POA) for the American Legion. The Board now recognizes the Veteran as proceeding pro se.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1.  The Veteran reported a history of surgery for rectal prolapse repair on entrance to active duty.

2.  Clear and unmistakable evidence does not show that the Veteran's pre-existing rectal disability was not aggravated by service.


CONCLUSION OF LAW

The evidence is at least in equipoise as to whether the Veteran's rectal disability is related to his active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken hereinbelow constitutes the full benefits sought on appeal, further discussion of VCAA is not necessary at this time.  

Law and Regulations

Veterans are entitled to disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Analysis

A Report of Medical History dated March 1982 shows the Veteran reported surgery for hemorrhoid disability in 1977 at Boston University Hospital.  A Report of Medical Examination dated March 1986 shows a prior surgery for a rectal disability in April 1977 at Boston University Hospital was noted in the remarks section.  In July 1987 the Veteran's anus and rectum were noted to be normal and, thus, the Veteran is presumed to have been sound upon entry into active duty in January 1988.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Nevertheless, the Board finds that the evidence of record demonstrates that there is clear and unmistakable evidence that the Veteran manifested a rectal disability prior to service.

With regard to the issue of aggravation, the Board notes that an August 1989 service treatment note shows the Veteran was evaluated for complaints of lower gastrointestinal abdominal pain and other symptoms.  This treatment note lists the Veteran's prior history of rectal prolapse repair in 1977 as pertinent to the symptoms that he was experiencing.  The Veteran's service treatment records also show that he underwent sigmoidoscopy in 1996.  See Treatment note dated May 1996.  Additionally, the Veteran reported using over the counter medications for internal inflammation in a June 1999 Annual Medical Certificate.

The Veteran was afforded a VA examination for his rectal disability in August 2010.  The VA examiner noted the Veteran's in-service complaints of hemorrhoid and rectal disability symptoms, as well as his prior medical history for rectal prolapse repair surgery in 1977.  The examiner also noted that the Veteran treated his condition with over the counter medications and dietary restrictions.  The August 2010 VA examiner opined that the Veteran's rectal disability occurred during and after service.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of rectal pain, inflammation, and irritation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

As noted above, the Board finds that there is clear and unmistakable evidence that the Veteran manifested a rectal disability prior to service.  However, the Board cannot conclude, on this record, that the clear and unmistakable evidence exists that demonstrates that the Veteran's pre-existing rectal disability was not aggravated by his service.  See 38 U.S.C. § 1111; Wagner, 370 F.3d at 1094-96.  Additionally, the August 2010 VA examiner opined that the Veteran's rectal disability occurred during and after service.   See Gilbert v. Shinseki, 26 Vet.App. 48, 55 (2012) (noting that "[e]ven when an in-service injury or disease is deemed service incurred pursuant to the presumption of soundness, disability compensation is not warranted for a current disability unless the evidence is at least in equipoise that the current disability is related to the disease or injury deemed service incurred").  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Upon weighing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's rectal disability is related to his service.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a rectal disability is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")
  

ORDER

Service connection for a rectal disability is granted.


REMAND

Service Connection - Bilateral Foot Disability

The Veteran filed a claim for a bilateral foot disability in his June 2010 Application for Compensation.  The Board notes that the Veteran was treated during service for bilateral foot pain.  The assessment listed was right foot plantar fasciitis.  See Service treatment note dated December 2004.

In connection with this claim, the Veteran was afforded a VA examination in August 2010.  The August 2010 VA examiner noted that the Veteran reported a sudden onset of bilateral heel and sole pain after running during physical training.  
The August 2010 VA examiner also noted that the Veteran reported seeking treatment in service and being diagnosed with plantar fasciitis in the presence of pes planus.  The examiner noted that symptoms were present during service, but not after active service.  

The August 2010 VA examiner diagnosed the Veteran with bilateral pes planus; however, the VA examiner did not provide an opinion on the etiology the Veteran's bilateral foot disability.  The Board finds that the August 2010 VA examination is inadequate for adjudication purposes.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that an additional VA examination with opinion is warranted to address the nature and etiology of the Veteran's bilateral foot disability, to include whether both pes planus and plantar fasciitis are present, whether there is bilateral pathology, and whether these disabilities are due to active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran receives treatment from the Hampton VA Medical Center.  These are outstanding pertinent VA treatment records which are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the Hampton VA Medical Center from July 2012 to the present.

2.  After securing any outstanding VA treatment records, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any bilateral foot disability, to include bilateral pes planus and/or bilateral plantar fasciitis, that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

 It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that any bilateral foot disability manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include his symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last Supplemental Statement of the Case. If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


